                                                      Case 2:18-cv-09768-FMO-KS Document 22 Filed 12/26/18 Page 1 of 3 Page ID #:83


                                                  1 David A. Berstein (State Bar No. 204472)
                                                      J. R. Dimuzio (State Bar No. 299803)
                                                  2 BERSTEIN LAW, PC

                                                  3 4000 MacArthur Boulevard, Suite 600 East Tower
                                                    Newport Beach, California 92660
                                                  4 T: 949.783.4210
                                                    Email: david@bersteinlaw.com
                                                  5       jr@bersteinlaw.com
                                                  6
                                                    Attorneys for Defendants EAST WEST AUDIO VIDEO, INC.
                                                  7 and PUNIT BHATT

                                                  8                      IN THE UNITED STATES DISTRICT COURT
                                                  9     FOR THE CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                 10      DISH NETWORK, L.L.C.,                   Case No.: 2:18-cv-09768-FMO-KS
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                 11
       NEWPORT BEACH, CALIFORNIA 92660




                                                                     Plaintiff,                  STIPULATION TO EXTEND TIME TO
                                                 12                                              RESPOND TO COMPLAINT BY NOT
            BERSTEIN LAW, PC




                                                         v.
                                                 13                                              MORE THAN THIRTY (30) DAYS (L.R.
                                                                                                 8-3)
                                                 14      JADOO TV, INC., SAJID SOHAIL,
                                                         HASEEB SHAH, EAST WEST
                                                 15      AUDIO VIDEO, INC., and PUNIT            Complaint Served:      December 3, 2018
                                                 16      BHATT,
                                                                                                 Current Response Date: December 26, 2018
                                                 17                  Defendants.                 New Response Date:     January 9, 2019

                                                 18

                                                 19
                                                 20           TO THIS HONORABLE COURT:
                                                 21           PLEASE TAKE NOTICE Plaintiff DISH NETWORK, L.L.C. (“Plaintiff”) and
                                                 22 Defendants EAST WEST VIDEO, INC. (“East West”) and PUNIT BHATT (“Bhatt”)

                                                 23 (hereafter collectively “Defendants”) herein stipulate as follows:

                                                 24 1.        WHEREAS, Plaintiff filed its Complaint in this action on November 20, 2018; and
                                                 25 2.        WHEREAS, Plaintiff served Defendants with its Complaint on December 3, 2018;
                                                 26 and

                                                 27 3.        WHEREAS, Defendants’ response to the Complaint is due on December 26, 2018;
                                                 28 and

                                                                                               1
                                                         STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY NOT MORE THAN THIRTY
                                                                                       (30) DAYS (L.R. 8-3)
                                                      Case 2:18-cv-09768-FMO-KS Document 22 Filed 12/26/18 Page 2 of 3 Page ID #:84


                                                  1 4.      WHEREAS, Plaintiff and Defendants believe that is appropriate to extend the time
                                                  2 for Defendants to respond to the Complaint and therefore agree to extend the time for

                                                  3 Defendants to respond to the Complaint to, and including, January 9, 2019; and

                                                  4 5.      WHEREAS, this stipulation is without prejudice to, or waiver of, any rights or
                                                  5 defenses otherwise available to the Plaintiff and/or Defendants in this action; and

                                                  6 6.      NOW THEREFORE, Plaintiff and Defendants hereby stipulate pursuant to Local
                                                  7 Rule 8-3, by and through their respective counsel, that Defendants shall have to, and

                                                  8 including, January 9, 2019 to respond to the Complaint.

                                                  9         IT IS SO STIPULATED.
                                                 10 Dated: December 26, 2018         BERSTEIN LAW, PC
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                 11
                                                                                     /s/ David A. Berstein
       NEWPORT BEACH, CALIFORNIA 92660




                                                                                     David A. Berstein
                                                 12                                  J. R. Dimuzio
            BERSTEIN LAW, PC




                                                 13
                                                                                     Attorneys for Defendants EAST WEST VIDEO, INC.
                                                                                     and PUNIT BHATT
                                                 14

                                                 15 Dated: December 26, 2018         HAGAN NOLL & BOYLE LLC
                                                 16                                  /s/ Stephen M. Ferguson
                                                                                     Timothy M. Frank
                                                 17                                  Joseph H. Boyle
                                                 18                                  Stephen M. Ferguson
                                                                                     Attorneys for Plaintiff DISH NETWORK, L.L.C.
                                                 19
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28

                                                                                               2
                                                         STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY NOT MORE THAN THIRTY
                                                                                       (30) DAYS (L.R. 8-3)
                                                      Case 2:18-cv-09768-FMO-KS Document 22 Filed 12/26/18 Page 3 of 3 Page ID #:85


                                                  1
                                                                         DECLARATION OF ELECTRONIC SERVICE
                                                                 Central District of California Case No. 2:18-cv-09768-FMO-KS
                                                  2
                                                            Service of the attached document was accomplished pursuant to Central District of
                                                  3
                                                      California, Order Authorizing Electronic Filing, General Order No. 08-03 and Local Rule
                                                  4
                                                      5.3-3, which provide in part: “Upon the electronic filing of a document, a Notice of
                                                  5
                                                      Electronic Filing (NEF) is automatically generated by the CM/ECF system and sent by e-
                                                  6
                                                      mail to all attorneys in the case who are registered as CM/ECF Users and have consented
                                                  7
                                                      to electronic service. Service by this electronic NEF constitutes service pursuant to the
                                                  8
                                                      Federal Rules of Civil and Criminal Procedure for all attorneys who have consented to
                                                  9
                                                      electronic service.”
                                                 10
4000 MACARTHUR BOULEVARD, SUITE 600 EAST TOWER




                                                            I declare under penalty of perjury under the laws of the United States of America
                                                 11
       NEWPORT BEACH, CALIFORNIA 92660




                                                      that the above is true and correct.
                                                 12
            BERSTEIN LAW, PC




                                                            Executed on December 26, 2018, at Newport Beach, California.
                                                 13

                                                 14
                                                                                            By: /s/ David A. Berstein
                                                 15                                                David A. Berstein
                                                 16

                                                 17

                                                 18

                                                 19
                                                 20

                                                 21

                                                 22

                                                 23

                                                 24

                                                 25

                                                 26

                                                 27

                                                 28
